Citation Nr: 1417594	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depression without psychotic features. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Salt Lake City, Utah, which denied the benefit sought on appeal.

In October 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The case was remanded for further development in November 2013.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
   
The Board notes that the Veteran's complete claims file is now in electronic format, and is located in VA's "VBMS" and "Virtual VA" systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal because at the October 2013 Board hearing, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy his appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for PTSD, maintaining that his current psychiatric symptoms are related to his service in Vietnam, to include a general fear of hostile enemy activity, exposure to casualties and being subject to enemy attack.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

Regarding stressors based on a Veteran's fear of hostile military or terrorist activity, lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity is defined as occurring when a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds that the evidence supports an award of service connection for PTSD.  The Veteran has provided an account of experiencing fear of hostile military activity, and such is generally consistent with the circumstances, places and times of his service in Vietnam.  The Veteran reported being subject to frequent attacks from small arms fire, as well as observing dead, disfigured bodies.  Although the Veteran's service personnel records are not available, his dates of service in Vietnam have been verified.  The Veteran's military occupational specialty of rifleman further suggests that he likely experienced events/circumstances that presented actual or threatened death/serious injury.  Further, the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of an in-service stressor is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently corroborated.

Therefore, the determinative issue and focus of the analysis to follow is whether there is sufficient evidence of a relationship between the confirmed stressor and any current diagnosis of PTSD.

VA psychiatric treatment records from July 2011 to March 2013 document the Veteran's account of psychiatric symptoms associated with his service in Vietnam.  In July 2011, a preliminary assessment by Dr. A.G., a VA psychologist, indicated subclinical PTSD.  In August 2011, Dr. J.E., a VA psychologist, gave a provisional diagnosis of PTSD based on the fact that criteria B, C, and D of the DSM-IV were met.  Dr. J.E. noted that the Veteran reported, among other things, hyper-vigilance and a tendency to be easily startled.  He determined that the criteria for trauma, persistent re-experiencing, and persistent avoidance/numbing of general responsiveness were all met.  While these initial VA treatment notes from 2011 only contain provisional diagnoses of PTSD, a clear diagnosis was recorded by Dr. J.E. as of September 2012. 

In a March 2013 mental health conference note, Dr. J.E. determined that the Veteran's PTSD was in partial remission.  Although he noted that the Veteran reported doing "excellent" and that the Veteran was "ready to proceed without further planned follow up," he also indicated that the Veteran "understands he can call for contact as needed."  While the Veteran showed marked improvement, the fact that Dr. J.E. reported "partial remission" of PTSD indicates that it is an ongoing condition that has not completely resolved.    

At an October 2013 Board hearing, the Veteran testified as to his in-service, Vietnam stressor(s), and reported that he significantly increased his consumption of alcohol immediately following his return from Vietnam, which was a change from his pre-service behavior.  He also reported an aversion to firearms following his discharge from active duty.  He stated that he often hunted prior to service, and that after service, he was unable to touch a weapon for several years and did not resume hunting until 20 years later.  The Veteran also reported intrusive memories of Vietnam, and stated that, on a daily basis, he had more memories of his year in Vietnam than the other 40 years since he returned home.  He also described occasional nightmares and avoidance of crowds, and emotional distance from other people.  

The Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran's statements merely provide an account of symptoms within his personal observation, he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressor has been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).

The Veteran's sister and son have also provided statements in support of his testimony.  The Veteran's sister observed him change significantly after he returned from war.  She noted that he became self-destructive, drank alcohol, and developed a fear of the dark and poor sleep habits.  The Veteran's son described his observations of the Veteran's drinking problems, emotional distance, and poor sleep.     

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Although VA examiners have opined that PTSD was not a proper diagnosis, the most probative medical evidence of record weighs in favor of the claim.  Specifically, the VA psychologist who provided mental health counseling and treatment for the Veteran between August 2011 and March 2013, and who was most familiar with the Veteran, diagnosed PTSD.  As Dr. J.E. treated the Veteran on a regular basis, he was in the best position to determine whether the criteria for a diagnosis of PTSD had been met. 

As there is a diagnosis of PTSD related to the Veteran's in-service stressor based on fear of hostile military or terrorist activity in Vietnam, the Board concludes that the evidence supports the grant of service connection for PTSD.  38 C.F.R. § 3.304(f)(3).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


